In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00056-CV



JIMMY LEWIS SMITH, JR., D/B/A J&J TUBULAR, Appellant

                            V.

   PRO-TEST, INC., AND STEVE STIDHAM, Appellees



      On Appeal from the County Court at Law No. 2
                  Gregg County, Texas
            Trial Court No. 2012-118-CCL2




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.



                                                Scott E. Stevens
                                                Justice

Date Submitted:       September 23, 2019
Date Decided:         September 24, 2019




                                                2